Citation Nr: 9931804	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-14 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability as secondary to a service connected right knee 
disability.  

2.  Entitlement to service connection for a left hip 
disability as secondary to a service connected right knee 
disability.  

3.  Entitlement to service connection for a back disability 
as secondary to a service connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 4, 1976 to 
October 27, 1976.  This appeal arises from a December 1993 
rating decision of the Boston, Massachusetts Regional Office 
(RO), which denied service connection for left ankle and left 
hip disabilities as secondary to a service connected right 
knee disability.  This appeal also arises from an April 1994 
rating decision of the Boston RO, which denied service 
connection for a back disability as secondary to a right knee 
disability.  

In October 1997, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C. W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  At that 
hearing, the veteran withdrew from appellate consideration 
the issue of an increased rating for a right knee disability.  
In February 1998, the Board remanded the case to the RO for 
additional development.  The veteran subsequently relocated, 
and the Buffalo, New York RO is currently handling his 
appeal.  It is noted that in the remand the Board referred to 
the RO the issue of an increased rating for a left knee 
disability and that the Buffalo RO denied the claim in a May 
1999 rating decision.  As the veteran has not perfected an 
appeal with regard to the denial, the left knee issue is not 
before the Board for appellate consideration.



FINDINGS OF FACT

1.  The veteran's claim that his left ankle disability was 
attributable to his service connected right knee disability 
is not accompanied by any medical evidence to support that 
allegation.   

2.  The claim for service connection for a left ankle 
disability as secondary to a service connected right knee 
disability is not plausible.

3.  The veteran's claim that his left hip disability was 
attributable to his service connected right knee disability 
is not accompanied by any medical evidence to support that 
allegation.   

4.  The claim for service connection for a left hip 
disability as secondary to a service connected right knee 
disability is not plausible.

5.  The veteran's claim that his back disability was 
attributable to his service connected right knee disability 
is not accompanied by any medical evidence to support that 
allegation.   

6.  The claim for service connection for a back disability as 
secondary to a service connected right knee disability is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
ankle disability as secondary to a service connected right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a left hip 
disability as secondary to a service connected right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim for service connection for a back 
disability as secondary to a service connected right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not reference any complaints, 
clinical findings, or diagnosis of a disability involving the 
left ankle, left hip, or back.  

In a November 1979 rating decision, the Los Angeles, 
California RO granted the veteran's claim for entitlement to 
service connection for a right knee disability.  

In a statement received in April 1993, the veteran indicated 
that his service connected right knee disability was 
affecting his lower back due to his gait.  In a statement 
received in August 1993, the veteran indicated that all of 
the joints on his left side were impaired by pain and 
swelling on account of his right knee disability and that he 
had a bad back which was also due to his right knee 
disability.  In a letter received in September 1993, the 
veteran's representative indicated that the veteran was 
claiming service connection for left ankle and left hip 
disabilities as a result of his right knee disability and the 
"way he has to walk".  

In September 1993, VA outpatient records dated from June to 
September 1993 were received.  The records show treatment for 
the right knee.  In June 1993, there were complaints of pain 
in the left ankle, left hip, and lower back.  The impression 
was traumatic arthritis in the right knee and other areas.  

In his substantive appeal received in July 1994, the veteran 
indicated that he has had many problems with his lower back 
and the joints on his left side, to include the ankle and 
hip.  He stated that these problems were caused by the 
degenerative conditions in his right knee.  

On a December 1995 VA examination, the veteran reported that 
his left ankle, hip, and lower back have begun to bother him 
due to the stress placed on his left leg because he was 
unable to put any weight on his right leg.  It was noted that 
the left ankle had apparently given out frequently and that 
the veteran had been informed that he has developed 
degenerative arthritis of the left ankle.  He complained of a 
sore and stiff hip and back, mostly related to cold weather.  
On examination, the veteran walked with a noticeable limp, 
favoring his right knee and left ankle.  The left ankle was 
markedly swollen, with limitation of motion.  The hip and 
lumbosacral spine were unremarkable.  The diagnoses included 
advanced degenerative arthritis of the left ankle.  In an 
addendum to the examination report, the examiner noted that 
he had reviewed x-rays of the left ankle, lumbar spine, and 
pelvis.  The x-rays of the lumbar spine revealed bullet 
fragments, which were apparently the result of a nonservice 
connected gunshot wound.  The x-ray of the ankle revealed an 
apparent fracture which had healed with some deformity.  When 
asked about this, the veteran indicated that he did not 
recall any fracture or treatment for a fracture.  The 
examiner stated that it was difficult to conceive that such 
an injury could occur without the veteran knowing about it.  

At an October 1997 hearing at the RO before the undersigned 
member, the veteran testified that he was not aware of when 
he fractured his left ankle; that he could not recall any 
injuries of his ankle prior to the problems with his right 
knee; that his right knee disability caused the instability 
of his left ankle; that his left hip and back problems began 
about two or three years previously, just after his fifth 
knee surgery; that VA doctors indicated to him that there was 
a relationship between his right knee disability and his left 
hip condition; that VA doctors indicated that his left hip 
condition was the result of "wear and tear" caused by the 
right knee; and that a VA doctor had discussed with him that 
his joints were interconnected and that when one joint went 
"bad" it affected another joint.  The veteran's 
representative indicated that VA doctors have stated within 
the veteran's last two years of treatment that his left hip 
condition was caused by his right knee disability.  


By letter in February 1999, the Buffalo RO advised the 
veteran of his right to complete his application and 
establish well grounded claims for service connection by 
means of obtaining additional evidence that his current left 
ankle, left hip, and back conditions were attributable to his 
service connected right knee disability.  The veteran did not 
reply.

On a March 1999 VA examination, the veteran claimed that 
disabilities of his left hip and left ankle were due to his 
service connected right knee condition.  He reported that his 
left hip became painful approximately five years previously, 
becoming more severe in the past two years.  He stated that 
recent x-rays of his left hip have been normal.  He reported 
that he noticed pain and swelling of his left ankle 
approximately two years ago and that he sought treatment for 
his ankle.  He recalled no injuries to his left ankle.  On 
examination, the left ankle was limited in motion and there 
was tenderness about the medial and lateral malleoli.  The 
bony architecture of the ankle was distorted by calcific 
deposits.  The veteran walked with a slight limp.  There was 
a slight degree of tenderness of the left hip and a slight 
degree of pain elicited with range of motion studies.  X-rays 
revealed no abnormality in the left hip and degenerative 
changes in the left ankle.  The diagnoses included arthralgia 
of the left hip and status post fracture of the left ankle 
with residual bony deformity.  The examiner did not feel that 
the left hip disability was in any way related to the 
veteran's right knee condition or that the left ankle 
disability could be related to the right knee condition.  

In April 1999, VA outpatient records dated from June 1993 to 
November 1997 were received.  The records show treatment for 
bilateral knee disabilities.  An April 1994 report shows that 
an x-ray was taken of the right ankle and that the impression 
indicates advanced degenerative changes involving the left 
ankle joint.  


II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability which is proximately due to or the result of 
a service connected injury.  38 C.F.R. § 3.310(a) (1999).  
Service connection may also be granted under this regulation 
if it is determined that a non-service connected disability 
is being aggravated by a service connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's claims are not well grounded.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).    

In this case, the veteran claims that his left ankle, left 
hip, and back conditions are related to his service connected 
right knee disability.  The VA medical evidence shows that 
the veteran is currently diagnosed with status post fracture 
of the left ankle with residual bony deformity and arthralgia 
of the left hip.  There is no diagnosis referable to the 
back; however, it was noted on a 1995 VA examination that an 
x-ray of the lumbar spine revealed bullet fragments that 
resulted from a nonservice connected gunshot wound.  After a 
review of the record, the Board finds that the objective 
medical evidence does not show that the veteran's left ankle, 
left hip, and back disabilities were related in any way to 
his service connected right knee disability.  That is, there 
is no medical evidence whatsoever of a nexus between the 
right knee disability and the problems concerning the left 
ankle, left hip, or back.  In fact, the 1999 VA examiner 
specifically commented that there was no connection between 
either the left ankle condition or left hip condition and the 
veteran's service connected right knee condition.  

In short, what is lacking in establishing well grounded 
claims is evidence that the veteran's service connected right 
knee either caused or aggravated his current left ankle, left 
hip, and back conditions.  Although the veteran testified 
that his disabilities are related to his right knee 
disability, the United States Court of Appeals for Veterans 
Claims (Court) in Hyder v. Derwinski, 1 Vet. App. 221 (1991), 
held that lay hypothesizing as to the etiology of a current 
disability is not credible, particularly if it is not 
supported by medical authority.  Absent medical evidence 
showing that the veteran's disabilities are attributable to 
his service connected right knee disability, he has not met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the instant claims for entitlement to 
service connection for disabilities of the left ankle, left 
hip, and back, as secondary to a service connected right knee 
disability, are not well grounded as they lack plausibility 
and must therefore be denied.


ORDER

Entitlement to service connection for a left ankle disability 
as secondary to a service connected right knee disability is 
denied.

Entitlement to service connection for a left hip disability 
as secondary to a service connected right knee disability is 
denied.  

Entitlement to service connection for a back disability as 
secondary to a service connected right knee disability is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

